COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                    NO. 2-10-187-CV

IN RE MICHAEL SCRUGGS                                                        RELATOR

                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION1
                                        ------------

         The court has considered relator=s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator=s petition for writ of

mandamus is denied.

         Relator shall pay all costs of this original proceeding, for which let execution

issue.



                                                       PER CURIAM


PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

DELIVERED: June 22, 2010




    1
    See Tex. R. App. P. 47.4.